COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                                    §

 IN RE: R. WAYNE JOHNSON,                           §               No. 08-09-00268-CV

                       Relator.                     §         AN ORIGINAL PROCEEDING

                                                    §                 IN MANDAMUS

                                                    §

                                                    §

        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

        Relator has filed a pro se petition for writ of mandamus requesting that this Court compel

the Honorable Bonnie Rangel, Judge of the 171st District Court, to “rescind her order in cause 07-

4189, 171st as it is void.”

        Mandamus will issue only to correct a clear abuse of discretion. See Walker v. Packer, 827
S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding). In addition there must be no other adequate

remedy at law available to the relator. Id. Based on the petition and record before us, Relator has

failed to establish he is entitled to mandamus relief. See TEX . R. APP . P. 52.8. Therefore, the petition

is denied.


                                                GUADALUPE RIVERA, Justice
November 4, 2009

Before Chew, C.J., McClure, and Rivera, JJ.